DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ preliminary amendments to the claims, filed 11/11/2019, have been received and entered.
	Claims 2, 5, 11-26, 28-30, 33, 35, 39, and 45-47 have been cancelled.
	Claims 1, 3-4, 6-10, 27, 31-32, 34, 36-38, and 40-44 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 1, 3-4, 6-10, 27, 31, 37-38, 40-44, drawn to methods of treating disease comprising administration of an agent capable of up-regulating activity and/or expression of a component participating in a Sigma-1 Receptor (Sig-IR) signaling pathway.  NOTE: Additional Election of Species Requirement below if Group I is elected.
Group II, claim(s) 32, drawn to a method of treating disease that can benefit from down-regulating activity of sonic hedgehog (SHH) signaling pathway, comprising administration of a compound selected from the group consisting of 1-allyl-2-(3,4,5-trimethoxyphenyl)-1H-benzimidazole and 1-(2-fluorophenyl)-4-(phenylacetyl)piperazine.
Group III, claim(s) 34 and 36, drawn to a method of treating disease that can benefit from up-regulating activity of sonic hedgehog (SHH) signaling pathway, comprising administration of a compound selected from the group consisting of 1-allyl-2-(2-phenylvinyl)-1H-benzimidazole.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Inventions I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature. The technical feature of Group I is treatment of diseases that can benefit from up-regulating activity of Sigma-1 Receptor (Sig-IR) signaling pathway, which is not required in either of Groups II or III, which require the technical feature of treating diseases that can benefit from down-regulating (Group II) or up-regulating (Group III) activity of sonic hedgehog (SHH) signaling pathway.  

ELECTION OF SPECIES (If Group I is Elected)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
4-[5-(3-methylphenoxy)pentyl] morpholine, 4-[5-(3,5-dimethylphenoxy)pentyl] morpholine, 4-[5-(3,4-dimethylphenoxy)pentyl] morpholine,    4-[6-(3-methylphenoxy)hexyl] morpholine, 4-[4-(3-methylphenoxy)butyl] morpholine, 4-[4-(3,4-dimethylphenoxy)butyl] morpholine, 4-[5-(3-methoxyphenoxy)pentyl] morpholine, 4-[5-(3-chlorophenoxy)pentyl] morpholine, 1-[5-(2-fluorophenoxy)pentyl]-4-methylpiperazine, Pre-084, pridopidine, dextromethorphan, SA4503, pentazocine, SKF-10047, 3-ppp, Fluvoxamine, Igmesine, Pregnenolone-S, DHEA-S, Donepezil, PPBP, Clorgyline, Fluoxetine, Imipramine, Sertaline, Carbetapentane, Dimemorfan, Amantadine, Memantine, Cocaine, BD 737, 4-IBP, OPC-14523, Anavex 2-73, Amitriptyline, L-687,384, Dimethyltryptamine, Methylphenylpiracetam, SOMCL-668, 1-allyl-2-(3,4,5-trimethoxyphenyl)-1H-benzimidazole, 1-(2-fluorophenyl)-4-(phenylacetyl)piperazine, 1-allyl-2-(2-
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of Claims 8-10, 31-32, 34, and 38 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Applicants’ claims encompass administration of completely different compounds having completely different structures that do not belong to any recognized class of chemical compounds.  As non-limiting examples, 4-[5-(3-methylphenoxy)pentyl] morpholine is a compound of Formula (I) having the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In distinct contrast, cocaine is an illicit drug and analgesic having the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In still further distinct contrast, sertraline is an antidepressant of the selective serotonin reuptake inhibitor (SSRI) class and has the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3-4, 6-10, 27, 31, 37-38, 40-44.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629